Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies:
narrowing volumetric surface (claim 1)
longitudinally extending spaced surfaces (claim 4)
	
Drawings
The drawings are objected to: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference characters "27" and "35" have both been used to designate a fin element; reference characters “17” and “31” and “37” have all been used to designate a melt chamber; reference characters “35” and “21” have both been used to designate sub elements; and, reference character “37” has been used to designate both a melt chamber and singular elements. See Figure 3.  
because of:
an inconsistent depiction of structure. For example, in Figure 1 the melt body includes phantom lines to depict internal structures, however, those phantom lines largely conflict with and omit structures the internal structure of the melt body as depicted in Fig. 2, 3, and 4. 
a confusing arrangement of overlapping leader lines and structural lines. See Figures 1, 8, and 9.
because the depicted hatching is inconsistent and the bounds of structures indicated by that hatching are therefore unclear. See Figures 3, 4, and 5.
under 37 CFR 1.83(a):
The drawings must show every feature of the invention specified in the claims.  Therefore, the following items must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“longitudinally extending spaced surfaces extending from an inlet for receiving cannabis material to an outlet in communication with a melt chamber through which heated pressed cannabis material passes”
“said outlet includes an extrusion array element” (claim 8). Specifically, the outlet (21) depicted in Figure 3 omits an extrusion array element.
because they fail to show:
a clear relationship between the singular elements (37) and each of the major elements (27) and the sub elements (35), as described in the specification.  
an inner lip portion of an inlet sheath, as described in the specification.
slotted fenestrations, as described in the specification.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
under 37 CFR 1.84(l) because all the lines and numbers are not clearly reproducible and structure depicted is therefore unclear;
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning
under 37 CFR 1.84(h)(3) because:
the plane upon which sectional views are taken, is not indicated on the view from which the section is cut. See Figures. 2, 5, 6, 7, 8, and 9;
sectional views omit required hatching See Figures 1, 2, 6, 7, 8, and 9;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Conclusion
4.	Any inquiry concerning this communication should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  

/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        07/22/2021